Citation Nr: 1509174	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-08 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for pseudofolliculitis barbae.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU), which is part and parcel of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is manifested by four characteristics of disfigurement: hyperpigmented keloid scars exceeding six square inches, keloid scars with abnormal texture exceeding six square inches, scars elevated on palpation, and one scar at least one-quarter inch wide at its widest part; it is also manifested by skin irritation with symptoms of oozing, itching, shedding, bleeding, crusting, and ulcer formation; there is no visible or palpable tissue loss and there is no gross distortion or asymmetry of any features or paired sets of features.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's January 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the January 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2013 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

In September 2012, the Board determined the Veteran's February 2009 VA examination was inadequate and remanded his claim for a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At the Veteran's January 2013 VA skin and scar examinations, the examiner reviewed the Veteran's claims file, conducted thorough medical examinations, and provided sufficient details for the Board to evaluate the Veteran's pseudofolliculitis barbae under the applicable diagnostic codes.  In this regard, the Board finds the Veteran was provided with an adequate VA examination and that its September 2012 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In May 2006, the Veteran filed a claim for entitlement to service connection for pseudofolliculitis barbae and was given a noncompensable rating in September 2006.  Although the Veteran disagreed with this evaluation, he failed to perfect his appeal, and accordingly, the September 2006 decision became final.  See 38 U.S.C.A. § 7105 (West 2014).  In December 2008, the Veteran filed a claim for an increased evaluation.  The RO afforded the Veteran a February 2009 VA examination to assess the current severity of his disability, and in April 2009 the RO assigned a compensable 10 percent rating, effective December 12, 2008.  In November 2009, the Veteran filed a notice of disagreement asserting he met the criteria for a 50 percent evaluation.  In a February 2010 statement of the case, the RO increased the Veteran's evaluation to 30 percent disabling, effective December 12, 2008.  In a March 2010 timely filed formal appeal, the Veteran asserted that he deserved a higher rating and that the February 2009 VA examination was inadequate.  In September 2012, the Board remanded the Veteran's claim for a new VA examination, which was conducted in January 2013.

After a thorough review of all the evidence, the Board finds that a 50 percent rating is warranted for the entire period on appeal.

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been analogously rated under Diagnostic Code 7813, which addresses dermatophytosis.  See 38 C.F.R. § 4.118.  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  Id.  The Veteran's service-connected pseudofolliculitis barbae is currently evaluated as 30 percent disabiling under 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran argues that his disability should be rated as 80 percent disabling, the maximum available rating under this Diagnostic Code.

Under Diagnostic Code 7800, a 10 percent rating is assigned when there is one characteristic of disfigurement.  See 38 C.F.R. § 4.118.  A 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  A maximum 80 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

Note (1) to Diagnostic Code 7800 lists the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, as follows: (1) scar five or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 CFR § 4.118, Diagnostic Code 7800, Note (1).  The characteristics of disfigurement may be caused by one scar or multiple scars and need not be caused by a single scar in order to assign that evaluation.  Id. at Note (5).

In a February 2009 VA examination, the Veteran reported his diagnosed pseudofolliculitis barbae affected his beard, face, and neck.  He reported oozing, itching, ulcer formation, shedding, crusting, bleeding, and keloid formation.  He indicated he was continually bothered by these issues and that at times he would notice discharge or blood on his pillow.  There was no functional impairment other than tenderness in the keloid.  A clinical evaluation revealed two keloids on his left and right mandibles.  The keloid on the left side was 2.0 cm. long and 1.0 cm. wide.  It was not ulcerating, exfoliating, or crusting and there was no tissue loss, inflexibility, or hypopigmentation.  It was somewhat disfiguring and there was induration, hyperpigmentation, and abnormal texture.  The keloid on the right side was 6.0 cm. long and 1.5 cm. wide, and the area was tender with some disfiguration, induration, inflexibility, and hyperpigmentation.  There was no ulceration, exfoliation, crusting, tissue loss, limitation of motion, or hypopigmentation.  The Board determined this examination was inadequate for rating purposes as it did not provide information on the characteristics of disfigurement, which are required to evaluate the Veteran's pseudofolliculitis barbae under the applicable diagnostic code.  See 38 CFR § 4.118, Diagnostic Code 7800, Note (1).

In a June 2010 private medical report, J. H., M.D. reported keloid scarring on both cheeks on the beard region caused by pseudofolliculitis barbae and noted four scars on the right cheek and four on the left cheek.  The scars on the left cheek were measured as follows: 15 millimeters (mm.) by 12 mm.; 3 mm. by 4 mm.; 9 mm. by 8 mm.; and 12 mm. by 7 mm.  The scars on the right cheek were measured as follows: 5 mm. by 8 mm.; 12 mm. by 9 mm.; 5 mm. by 5 mm.; and 7 mm. by 10 mm.  This report, however, did not include detailed information concerning the "characteristics of disfigurement" as listed under Diagnostic Code 7800.  See 38 CFR § 4.118.

In a January 2013 VA skin examination, the examiner diagnosed dermatitis and found that it affected less than 5 percent of the Veteran's total body and between 20 and 40 percent of the Veteran's exposed areas.  The Veteran reported increased skin irritation when he "shaves down too low," and denied receiving any treatments or procedures in the past 12 months relating to his dermatitis.  The examiner noted that the Veteran's occupation was a barber and determined that his diagnosed dermatitis did not impact his employment.  The January 2013 VA examiner also conducted a scar examination and documented five keloid scars on the Veteran's face and neck.  None of the scars were painful or unstable and all of the scars exhibited surface contour elevation on palpation.  Two scars measured: 6.5 cm. by 5.0 cm. and 6.0 cm. by 4.5 cm.  The other three scars all measured 0.5 cm. by 0.2 cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner documented the total area of the head, face, and neck with hyperpigmentation was 59.8 sq. cm. and that the total area of the head, face, and neck with abnormal texture was also 59.8 sq. cm.  The examiner concluded that the Veteran's scars did not impact his ability to work.

In May 2009 and March 2010 statements from the Veteran, he argued that he met the criteria for a 50 percent rating for pseudofolliculitis barbae because he had at least five of the characteristics of disfigurement.  He reasoned that he had two scars that met the criterion for the first characteristic of disfigurement and that he had multiple elevated or depressed scars adherent to underlying tissue and that his skin was hyperpigmented in multiple areas covering at least six square inches.  Additionally, he noted that his skin was scaly and that the "skin tightens and pulls as far down as the neck."

In an August 2012 statement, the Veteran's representative argued that the June 2010 private examination found at least six scars which were 0.6 cm. wide, representing six characteristics of disfigurement, and thus, warranting an 80 percent rating under Diagnostic Code 7800.  However, June 2010 examiner measured the scars in millimeters, not centimeters.  Further, even assuming the Veteran did have six scars which met the criteria for the first characteristic of disfigurement, the rating criteria is based on the presence of the number of characteristics associated with either a singular or multiple scars, and not how many scars exhibit each characteristic.  The regulations clearly state that in counting characteristics of disfigurement, "each characteristic may be met by either one or multiple scars."  See 38 U.S.C.A. § 4.118, Diagnostic Code 7800, Note (5).  Thus, having multiple scars which meet the first characteristic of disfigurement under Note (1) yields the same result as having one scar which meets the first characteristic.  Accordingly, both of the representatives arguments fail.

The representative also argued that the Veteran's claim required extraschedular consideration to contemplate additional manifestations of the Veteran's pseudofolliculitis barbae, specifically skin irritation.  Additionally, the representative contended that the Veteran was unable to shave his beard, which precluded him from obtaining employment as a security officer or from any employment at all because "all employers want clean shaven employees."  Both extraschedular consideration and TDIU are discussed below.

Following a comprehensive review of all the evidence, the Board finds that the Veteran's disability most nearly contemplates a 50 percent rating under Diagnostic Code 7800, which is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  The January 2013 examiner did not find visible or palpable tissue loss, gross distortion, or asymmetry associated with the scars, but did document four characteristics of disfigurement.  Specifically, the Veteran meets the criteria for the following four characteristics of disfigurement: (1) scars which are at least one-quarter inch (0.6 cm) wide at their widest parts; (2) scars with surface contours that are elevated or depressed on palpation; (3) hyperpigmented skin in an area exceeding six square inches (39 sq. cm.); (4) abnormal skin texture in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).  Although the Veteran has argued that his two scars which are at least one-quarter inch (0.6 cm.) wide at their widest parts constitutes two characteristics of disfigurement, as addressed above, the rating criteria is based on the presence of the number of characteristics of disfigurement associated with either a singular or multiple scars, and not how many scars exhibit each characteristic.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scars collectively exhibit four of the characteristics of disfigurement, which is congruent with a 50 percent evaluation.

The next highest, and maximum, evaluation under Diagnostic Code 7800 is 80 percent, which requires either visible or palpable tissue loss and either gross distortion or asymmetry of three or more features; or six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118.  The Veteran does not have any visible or palpable tissue loss, gross distortion, or asymmetry of any features, and only exhibits four characteristics of disfigurement, not six or more characteristics required for an 80 percent rating.

Other Applicable Diagnostic Codes

The Board has also considered whether the assignment of a rating under any other applicable diagnostic code is appropriate in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's disability has been rated under Diagnostic Code 7813, which directs disabilities to be rated as disfigurement or scars of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7800-05); or as dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (emphasis added).  The inclusion of the prefacing word "or" in the instruction of 7813 indicates that any evaluation of this disability under an alternative diagnostic code listed under Diagnostic Code 7813 is in lieu of and not in addition to such.  Id.; see also 38 C.F.R. § 4.14 (2014).  Accordingly, the Board will consider whether rating the Veteran's disability under any of the diagnostic codes listed in 7813 would provide him with a more favorable evaluation.

Diagnostic Codes 7801 and 7802 are not applicable because they address scars not of the head, face, and neck and Diagnostic Code 7804 is inapplicable as the highest available evaluation available is less than 50 percent, which is the assigned evaluation herein.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008, prior to the date the Veteran filed this claim for an increased rating.

Diagnostic Code 7805 provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered under an appropriate diagnostic code.  The Veteran has reported skin irritation associated with his pseudofolliculitis barbae, the manifestations of which include oozing, itching, ulcer and keloid formation, shedding, bleeding, and crusting.  The January 2013 examiner diagnosed his skin condition as dermatitis, which is contemplated by Diagnostic Code 7806.

Under Diagnostic Code 7806, the only evaluation available in excess of the 50 percent rating assigned herein is a 60 percent maximum rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  As documented in the January 2013 examination, the Veteran's dermatitis covered less than 5 percent of his total body and between 20 and 40 percent of his exposed areas affected.  Accordingly, the Veteran's manifestations of pseudofolliculitis barbae do not meet the threshold for a 60 percent rating under this diagnostic code.  See id.  As previously discussed, a separate evaluation for dermatitis is not available in accordance with the instructions in Diagnostic Code 7813 and in accordance with the regulations' instructions on the avoidance of pyramiding.  See 38 C.F.R. §§ 4.14, 4.118.

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected pseudofolliculitis barbae was evaluated as disfigurement of the head, neck, and face, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's additional manifestations of dermatitis associated with pseudofolliculitis barbae (oozing, itching, ulcer and keloid formation, shedding, bleeding, and crusting) align with the criteria found under 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, as discussed above, the instructions of Diagnostic Code 7813 preclude rating manifestations of pseudofolliculitis barbae under Diagnostic Codes 7800 and 7806 simultaneously.  See 38 C.F.R. § 4.118, Diagnostic Code 7813; see also 38 C.F.R. § 4.14.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 50 percent disability rating.  Evaluations under Diagnostic Code 7806 for the Veteran's skin irritation symptoms are available, however, if the Board were to rate the Veteran under 7806 in lieu of 7800, the Veteran's assigned rating would be less than the 50 percent assigned herein.  Accordingly, the criteria for a 50 percent rating under Diagnostic Code 7800 reasonably describe the Veteran's disability level and symptomatology and provide the Veteran with the most favorable rating available.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 50 percent for pseudofolliculitis barbae at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent for pseudofolliculitis barbae is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of whether entitlement to TDIU is warranted as a result of the Veteran's service-connected disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Although the January 2013 VA skin and scar examiner opined that the Veteran's pseudofolliculitis barbae does not preclude him from working, the examiner provided no reasoning supporting this determination.  Absent supporting rationale and reasoning for this conclusion, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  On remand, the Veteran must be afforded a VA examination to determine whether the functional effects of his pseudofolliculitis barbae preclude him from securing and following substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The RO must send the Veteran proper statutory and regulatory notice that advises him about what is necessary to substantiate a claim for TDIU.  The RO should also send him the appropriate VA application form for a claim for TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.  All attempts to secure this evidence must be documented by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and once all medical records are associated with the Veteran's claims file, the Veteran must be afforded an appropriate VA examination to determine the effect of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects from the Veteran's service-connected disabilities, to include pseudofolliculitis barbae, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the file which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


